                           UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF NEW YORK


IVAN GINDEA,                                                     DOCKET NO.
                                                                 18-CV-6493(WFK)(CLP)

                  —against—

MAIDENBERG STEEL CORP., LONGHORN
CORP., MOSHE MAIDENBERG and MATAN
MAIDENBERG,




                            DECLARATION OF BRETT SCHATZ, ESQ. IN
                             SUPPORT OF MOTION TO WITHDRAW AS
                             ATTORNEY OF RECORD FOR PLAINTIFF
                              AND FOR SIXTY DAY STAY OF ACTION

    Brett Schatz, under penalty of perjury and pursuant to 28 U.S.C. Section 1746 Declares that the
    following is true and correct:

    1. I am the attorney of record for Plaintiff Ivan Gindea (Hereinafter referred to as “Plaintiff”). I

       submit this declaration in support of the instant motion to withdraw as attorney of record for

       Plaintiff and for a sixty day stay of this action to permit Plaintiff to obtain new counsel.

    2. This is an action filed under the Fair Labor Standards Act and New York Labor Law seeking

       damages resulting from Defendants’ alleged failure to pay overtime wages.

    3. On November 14th, 2018 Plaintiff filed a summons and complaint against Defendant Moshe

       Maidenburg and Maidenburg Steel Corp.

    4. On December 12th 2018 Defendant Moshe Maidenburg and Maidenburg Steel Corp. filed an

       Answer to the Complaint.

    5. On May 29th, 2019 Plaintiff filed an amended Complaint adding Defendants Long Horn Corp.

       and Matan Maidenburg to the action.
6. On June 12th, 2019 Defendants Moshe Maidenburg and Maidenburg Steel Corp. filed an

   Answer to the amended Complaint.

7. On August 15th, 2019 Defendants Long Horn Corp. and Matan Maidenburg interposed an

   answer to the amended Complaint.

8. The parties held status and settlement conferences on January 31st, 2020 May 4th, 2020 and

   July 29th, 2020.

9. The parties have been unable to resolve the action during these settlement conferences.

10. A status conference is scheduled for October 15th, 2020.

11. The parties have exchanged discovery including Interrogatories and various documents

   relating to the Plaintiff’s claims.

12. My office is making the request to be relieved as counsel because I will be relocating to

   Miami, Florida starting February of 2021 and I plan to spend part of the year in Florida and

   the remainder of the time in New York State.

13. I am also looking into taking the bar exam in Florida and transitioning my practice to a Florida

   based practice.

14. In preparation for my move I have been paring back the number of cases I am handling and

   stream lining my practice and I am no longer handling Fair Labor Standards Act claims.

15. As a result of the foregoing and the fact that I will not be in the state of New York for part of

   2021 I do not believe that I will be able to give this case the attention that it needs and

   deserves.

16. I have communicated all of the above to Mr. Gindea and he is fully aware of the situation and

   he is in the process of obtaining new counsel.

17. I also confirmed Plaintiff’s mailing address and informed Plaintiff I was serving a copy of this

   motion on him via regular mail.

18. In addition, on December 18th, 2019 the law firm of Michael Faillace and Associates agreed to

   take over representation of the case and filed a Notice of Appearance. However, they
   ultimately declined to represent the Plaintiff and are not currently representing the Plaintiff in

   any capacity.

19. Despite performing substantial work on this case my firm and myself are not asserting a

   retaining or charging lien in this case as I believe this may hamper the Plaintiff’s ability to

   obtain new counsel.

20. A copy of this motion has been served on the Plaintiff in conformity with Local Rule 1.4 (see

   attached Affidavit of Service).

21. Attached hereto is a copy of a proposed Order relieving my firm as attorney of record.

22. My office is also requesting this action be stayed for a period of sixty days to give Plaintiff

   time to obtain new counsel.

23. I thank the court in advance for its consideration.

 Date: New York, New York
         October 13, 2020
                                                 Respectfully submitted,

                                                By:
                                                Brett Schatz, Esq.
                                                Law Office of Brett M. Schatz PC
                                                1345 6th Avenue, 2nd Floor
                                                New York, NY 10105
                                                Tel: (212) 631-7463
                                                Fax: (646) 786-3325


Raab, Sturm & Ganchrow, LLP
2125 Center Avenue, Suite 100
Fort Lee, NJ 07024
Attorney for Defendants
Maidenberg Steel Corp. and Moshe Maidenberg

Malvina Lin, P.C.
1203 Avenue J, Suite 2B
Brooklyn, NY 11230
Attorney for Defendants
Long Horn Corp. and Matan Maidenburg

Ivan Gindea
2077 East 12th St. Apt. D10
Brooklyn, NY 11229
